DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of amended claim 15.

 	The Applicant’s arguments with respect to claims #1-4, 6, 8-17 in the reply filed on February 21, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-4, 6, 8-17 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a first pad disposed on and electrically connected to the semiconductor chip . . . a conductive wire electrically connecting the first pad and the second pad . . . and wherein the third pad is electrically isolated from the semiconductor chip” (claim 1); and “a conductive wire electrically connecting the first pad and the second pad, wherein the conductive wire has 
 	As to claim 1, Lee et al. (U.S. Patent Publication No. 2009/0108425 A1), hereafter “Lee”, does not teach the first pad 240 electrically connected to the semiconductor chip because it is instead connected to the chip 235.  Although the first pad is connected to the third pad, the third pad is not electrically connected to the semiconductor chip 135.  See Lee, ¶ [0059].
 	Furthermore as to claim 1, Choi (U.S. Patent Publication No. 2014/0021608 A1), hereafter “Choi”, teaches a printed circuit board 100, a semiconductor chip 200A, a first pad 210B disposed on and electrically connected to the semiconductor chip through 210A, a second pad 131 disposed on the printed circuit board, a third pad 210A disposed between the first pad and the second pad, wherein the conductive wire 350 has a portion located on the third pad.  However, Choi’s conductive wire 350 does not electrically connect the first pad and the second pad because of intervening third pad 210A.  Furthermore, third pad 210A is not electrically isolated from the semiconductor chip 200A.  
 	As to claim 15, Choi teaches a printed circuit board 100, a semiconductor chip 200A, a first pad 210A disposed on the semiconductor chip, a second pad 131 disposed on the printed circuit board, a conductive wire 350 electrically connecting the first pad and the second pad, wherein the conductive wire has other portions of the conductive wire spaced apart from the semiconductor chip (middle, end portions).  However, Choi does not teach the conductive wire has a portion fixed on and in direct contact with the semiconductor chip.
 	No other prior art references were found. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 



/SUBERR L CHI/Primary Examiner, Art Unit 2829